
	
		I
		112th CONGRESS
		1st Session
		H. R. 2733
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Bordallo (for
			 herself and Mr. Loebsack) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to ensure that the
		  basic allowance for housing in effect for a member of the National Guard is not
		  reduced when the member transitions between active duty and full-time National
		  Guard duty without a break in active service.
	
	
		1.No reduction in basic
			 allowance for housing for Army National Guard and Air National Guard members
			 who transition between active duty and full-time National Guard duty without a
			 break in active serviceSection 403(g) of title 37, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(6)The rate of basic allowance for housing to
				be paid to a member of the Army National Guard of the United States or the Air
				National Guard of the United States shall not be reduced upon the transition of
				the member from active duty to full-time National Guard duty, or from full-time
				National Guard duty to active duty, when the transition occurs without a break
				in active
				service.
				.
		
